Title: To Thomas Jefferson from E. Copeland, Jr., 20 December 1824
From: Copeland, E., Jr.
To: Jefferson, Thomas


Sir
Boston
Decr 20. 1824
I had this pleasure on the 16th Instt—I have now the honor of advising you recept of $122.89, which I have placed to the Credit of messr Dodge & Oxnard of Marseilles, as so much recd from you on account their Invoice Wines, as per memo Enclosed.—The small difference between their Invoice, & the amount now received by me, I shall take the liberty of adding at the foot of their next Invoice.—Very respectfully Sir Your O. H. SevtE: Copeland junr